Citation Nr: 0202850	
Decision Date: 03/26/02    Archive Date: 04/04/02

DOCKET NO.  95-05 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for service-connected lumbar paravertebral 
fibromyositis with a herniated nucleus pulposus (also 
referred to herein as a "lumbar spine disability") for the 
period from September 7, 1991, to November 5, 2000.

2.  Entitlement to a disability rating in excess of 60 
percent for the lumbar spine disability from November 6, 
2000.

3.  Entitlement to a disability rating in excess of 10 
percent for service-connected hypertension for the period 
from September 7, 1991, to February 13, 1997.

(The issue of entitlement to service connection for feet 
calluses and the issue of entitlement to a disability rating 
in excess of 30 percent for service-connected hypertensive 
and arteriosclerotic heart disease, status-post coronary 
artery bypass grafting, and left ventricular hypertrophy from 
April 1, 1998, will be the subjects of a later decision by 
the Board of Veterans' Appeals (Board).)


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1965 
to September 1967, and from December 1990 to September 1991.

This case comes before the Board on appeal from a December 
1994 rating decision by the San Juan, Puerto Rico, Regional 
Office (RO) of the Department of Veterans Affairs (VA), 
which, in pertinent part, granted service connection for a 
lumbar spine disability (20 percent disability rating 
assigned from September 7, 1991) and arterial hypertension 
(10 percent disability rating assigned from September 7, 
1991).  Service connection for foot calluses was denied.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the disability 
rating questions currently under consideration were placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with original ratings, the Board has 
characterized the rating issues on appeal as set forth on the 
title page.  

By an April 1997 rating decision, the RO re-characterized the 
veteran's service-connected hypertension as hypertensive and 
arteriosclerotic heart disease, status-post coronary artery 
bypass grafting and left ventricular hypertrophy, and 
assigned a 100 percent disability rating, effective from 
February 14, 1997, to March 31, 1998.  Additionally, by the 
same rating decision, a 30 percent rating was assigned for 
the cardiovascular disability, effective from April 1, 1998.  
(Given the April 1997 action, the rating issue for the period 
prior to February 14, 1997, is properly characterized as an 
evaluation of hypertension without reference to the other 
cardiovascular disability that was subsequently service 
connected in April 1997.)  The Board also notes that, 
pursuant to a December 2000 RO determination, the veteran's 
disability rating for his lumbar spine disability was 
increased to 60 percent, effective from November 6, 2000.  

It should be pointed out that, because of the award of the 
100 percent rating from February 14, 1997, to March 31, 1998, 
for cardiovascular disability, and because of the manner in 
which the RO "staged" the ratings for both the 
cardiovascular disability and the lumbar spine disability, 
the Board's analysis must include consideration of the 
separately staged periods, as noted in the statement of 
issues above.  Fenderson, supra.  

The issues of entitlement to a disability rating in excess of 
30 percent for service-connected cardiovascular disease from 
April 1, 1998, and entitlement to service connection for feet 
calluses will be addressed separately.  The Board is 
undertaking additional development with respect to these 
issues pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When such development is completed, the Board 
will provide notice of the development as required by the 
Rule of Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903).  After giving 
the notice and reviewing any response to the notice, the 
Board will prepare a separate decision addressing these 
issues.

During the pendency of this appeal, the veteran raised a 
claim of entitlement to service connection for cervical spine 
disability.  This issue is referred to the RO for further 
adjudicatory action.


FINDINGS OF FACT

1.  For the period from September 7, 1991, to November 5, 
2000, the veteran's lumbar spine disability caused problems 
tantamount to severe intervertebral disc syndrome, 
characterized by recurring attacks, with little intermittent 
relief.

2.  From November 6, 2000, the veteran's lumbar spine 
disability has been productive of no more than pronounced 
intervertebral disc syndrome.

3.  For the period from September 7, 1991, to February 13, 
1997, the veteran's service-connected hypertension was 
manifested by diastolic pressures of predominantly 110 or 
more with definite symptoms.


CONCLUSIONS OF LAW

1.  For the period from September 7, 1991, to November 5, 
2000, the schedular criteria for a 40 percent disability 
rating for service-connected lumbar spine disability were 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.14, 
4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293 (2001).

2.  From November 6, 2000, the criteria for entitlement to a 
disability rating in excess of 60 percent for service-
connected lumbar spine disability have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.14, 4.40, 
4.45, 4.71a, Diagnostic Code 5293 (2001).

3.  For the period from September 7, 1991, to February 13, 
1997, the schedular criteria for entitlement to a 20 percent 
disability rating for service-connected hypertension were 
met. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.14, 
4.104, Diagnostic Code 7101 (1997). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the severity of his service-
connected lumbar spine disability and hypertension have been 
greater than the assigned disability ratings reflect.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. 4.1 (2001).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In addition, the evaluation of the same disability 
under various diagnoses, and the evaluation of the same 
manifestations under different diagnoses, are to be avoided.  
38 C.F.R. § 4.14.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Moreover, as was 
already noted, in cases such as the veteran's, the severity 
of the disability at issue is to be considered during the 
entire period from the initial assignment of the disability 
rating to the present time.  Since the veteran's appeal is 
from original awards, consideration must now be given to 
whether a higher rating is warranted for any period of time 
from the effective date of the award - a practice know as 
"staged" ratings.  See Fenderson, supra.

I.  Ratings for Lumbar Spine Disability 

Pursuant to a December 1994 rating decision, the veteran was 
initially granted service connection for a lumbar spine 
disability and assigned a 20 percent disability rating, 
effective from September 7, 1991.  As explained above, a 
December 2000 RO determination increased the veteran's 
disability rating for his lumbar spine disability to 60 
percent, effective from November 6, 2000.

The post-service medical records include a January 1993 VA 
general medical examination report.  Examination of the back 
revealed "acute pain and muscular spasm in [the] lumbar 
region [of the] paravertebral muscular area."  Functionally, 
the veteran was "[u]nable to bend or squat."  The relevant 
diagnoses were paralumbar myositis with a herniated nucleus 
pulposus at L4-5 suspected.  

Also in January 1993, the veteran underwent a VA spine 
examination.  The report recounts his complaints of low back 
pain radiating down the right leg, exacerbated by bending, 
lifting, and prolonged standing.  Objectively, there was some 
straightening of the lumbar lordotic curve and pain to 
pressure over the lumbar paravertebral muscles with evidence 
of spasms.  Movements were painful.  Range of motion was as 
follows:  forward flexion to 45 degrees; lateral flexion to 
20 degrees, bilaterally; and rotation to 40 degrees, 
bilaterally.  The lower extremities revealed no muscle 
atrophy or weakness, but bilateral straight leg raising and 
knee extension elicited back pain.  Neurologically, reflexes 
were normal, but there was a sensory deficit between L3-4 and 
L4-5 on the right side.  The diagnoses were paravertebral 
lumbar myositis and L3-4, L4-5 right-sided radiculopathy.

A December 1995 VA spine examination report shows the 
veteran's history and complaints of back pain.  Objectively, 
there were no deformities or postural deformities of the 
back, and no muscle spasm was detected.  Range of motion of 
the lumbar spine was as follows:  forward flexion to 42 
degrees; backward extension to 18 degrees; and bilateral 
lateral flexion and rotation to 20 degrees.  The examiner 
commented that "[t]here was exquisite pain objectively on 
all movements of the . . . lumbar spine."  There was no 
atrophy, weakness, or neurological symptoms detected.  The 
diagnoses included paravertebral lumbar myositis and L4-5 
herniated nucleus pulposus by computerized tomography (CT) 
scan.

An October 1998 VA spine examination report shows the 
veteran's complaints of moderate low back pain associated 
with occasional numbness in the right knee, precipitated by 
bending and lifting.  The veteran noted that, as his job was 
administrative in nature, it was unaffected by his lumbar 
spine disability, although he lost about three days of work a 
year because of back pain.  Range of 
motion of the lumbar spine was as follows:  forward flexion 
was to 70 degrees, while backward extension, and bilateral 
lateral flexion and lateral rotations were to 35 degrees.  
Neither painful motion nor muscle spasm of the lumbar spine 
was evident to the examiner.  However, there was objective 
evidence of mild weakness of the muscles of both ankles, and 
there was diminished pinprick and smooth sensation of the 
right L4, L5, and S1 dermatomes.  There was also positive 
straight leg raising and Lasegue sign at 90 degrees, while in 
the sitting position, on the right leg.  The diagnoses were 
L4-L5 herniated nucleus pulposus and right L3-L4, L5 
radiculopathy.   

A November 2000 VA spine examination report indicates that 
the veteran complained of mild low back pain and occasional 
numbness and tingling of the right leg, precipitated by 
walking or standing quickly, bending, and lifting heavy 
objects.  He also complained of acute severe bouts of low 
back pain resulting in functional impairment 20 or 30 times 
in the prior year.  Range of motion of the lumbar spine was 
observed as follows:  forward flexion to 60 degrees; backward 
extension to 25 degrees; bilateral lateral flexion to 40 
degrees, and bilateral rotation to 35 degrees.  The examiner 
explained that there was moderate objective evidence of 
painful motion on all movements of the lumbar spine, moderate 
paravertebral muscle spasm, and moderate tenderness to 
palpation on the paravertebral muscles.  There was also 
muscle weakness in both lower extremities detected in the 
vicinity of the ankles.  In addition, the left leg evidenced 
some atrophy.  Neurologically, knee and ankle jerks were 
diminished, and there was diminished pinprick and smooth 
sensation on the left L4-L5, S1 dermatomes.  The diagnoses 
were lumbar paravertebral fibromyositis and small cental L4-
L5 herniated nucleus pulposus.  The examiner opined that 
there was sufficient medical evidence to establish that the 
lumbar herniated nucleus pulposus was etiologically related 
to his service-connected lumbar paravertebral myositis.  

A. Rating from September 7, 1991, to November 5, 2000

The veteran's lumbar spine disability was initially rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2001), which 
sets forth the criteria for rating lumbosacral strain.  The 
maximum (40 percent) rating is for application when the 
symptoms are severe, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  A 20 percent rating is for application when there is 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  Diagnostic 
Code 5295.  

After review of medical evidence in conjunction with criteria 
of Diagnostic Code 5295, the Board finds that it was not 
shown prior to November 6, 2000, that the veteran suffered 
from a listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending, loss of lateral motion with osteo-arthritic changes, 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  Consequently, 
the assignment of a disability rating in excess of 20 percent 
under Diagnostic Code 5295 was not warranted for the period 
September 7, 1991, to November 5, 2000.  However, when the 
evidence of record is viewed in light of the schedular 
criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5292, which 
provides criteria for rating the veteran's disability on the 
basis of limitation of motion, the Board finds that the 
assignment of a 40 percent disability rating is warranted for 
the period September 7, 1991, to November 5, 2000.  Under 
this regulation, a 40 percent rating is appropriate for 
severe limitation of motion, while a 20 percent rating is for 
application when there is moderate limitation of motion.  
Diagnostic Code 5292.  

The relevant medical evidence shows the following:  in 
January 1993, the veteran suffered from "acute pain" in the 
low back, and restricted range of motion of the lumbar spine 
with painful movement; in December 1995, the examiner 
observed "exquisite pain" of the lumbar spine associated 
with restricted range of motion; and restricted range of 
motion of the lumbar spine in October 1998 with complaint of 
moderate pain.  As the record tends to show that the 
veteran's restricted range of motion was more often than not 
accompanied by considerable pain, the Board finds that when 
Diagnostic Code 5292 is applied in conjunction with 38 C.F.R. 
§ 4.40, it may be concluded that there was functional loss 
due to pain that caused additional disability beyond that 
reflected by range of motion measurements.  Thus, while the 
range of motion measurements in and of themselves may have 
been more in line with a 20 percent rating for moderate 
limitation of motion, the concomitant presence of pain, with 
associated functional impairment, warrants the assignment of 
the maximum 40 percent rating under Diagnostic Code 5292 for 
the period from September 7, 1991 to November 5, 2000.  In 
short, the functional losses caused by pain were tantamount 
to greater disability than contemplated by a characterization 
of "moderate" limitation of motion.  Diagnostic Code 5292.  
An higher (40 percent) rating is therefore warranted for this 
period.  

The Board has also considered 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, which provides criteria for rating intervertebral 
disc syndrome.  A 60 percent rating is the maximum rating 
permitted for intervertebral disc syndrome, and is warranted 
when symptoms are pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, little intermittent relief.  Severe intervertebral disc 
syndrome, recurring attacks with intermittent relief, 
warrants a 40 percent evaluation.  Diagnostic Code 5293.  
(The Board emphasizes that as both Diagnostic Code 5293 and 
Diagnostic Code 5292 contemplate loss of range of motion, the 
veteran may not be afforded separate ratings through 
application of both Diagnostic Codes.  See VAOPGCPREC 36-97 
(1998).) 

Upon review of the evidence of record in light of the 
schedular criteria of Diagnostic Code 5293, the Board finds 
that an increase in the veteran's disability rating to 60 
percent is not warranted for the period from September 7, 
1991, to November 5, 2000.  In January 1993, the veteran 
suffered from low back pain on leg raising and knee 
extension, muscle spasm, and sensory deficit between L3-4 and 
L4-5 on the right side, but there was no muscle weakness or 
atrophy noted.  In December 1995, no muscle spasm or 
neurological symptoms were elicited, and no muscle weakness 
or atrophy were found.  In October 1998, there was a positive 
straight leg raise response, positive Lasegue sign, mild 
weakness of the muscles of both ankles, and diminished 
pinprick and smooth sensation of the right L4, L5, and S1 
dermatomes, but there was no indication that the problems 
were disabling to the extent contemplated for a 60 percent 
rating.  Symptoms were not "persistent," for example.  
Diagnostic Code 5293.  During this period of time, there was 
not the confluence of symptoms, or frequency of problems such 
that the veteran experienced only little intermittent relief, 
such as needed to approximate the level of pronounced 
intervertebral disc syndrome and warrant the assignment of a 
60 percent rating.  It was not until the November 6, 2000, 
examination that such symptoms were documented.  Therefore, 
the assignment of a 60 percent rating prior to November 6, 
2000, is not warranted.

B. Rating from November 6, 2000

As previously noted, the RO rendered a December 2000 rating 
determination that awarded the veteran a 60 percent 
disability rating for his lumbar spine disability, effective 
from November 6, 2000.  This 60 percent rating was assigned 
pursuant to Diagnostic Code 5293, which, as was discussed 
above, is the maximum schedular rating available for 
intervertebral disc syndrome.  

The Board observes that a disability rating in excess of 60 
percent for a lumbar spine disability is available under 
38 C.F.R. § 4.71a, Diagnostic Codes 5285 and 5286 (2001).  
However, as the veteran's service-connected lumbar spine 
disability is not manifested by a fractured vertebra or 
complete bony fixation of the entire spine, these codes do 
not provide a basis for a higher rating.  38 C.F.R. § 4.71a.  

Although the veteran has described his back problem as being 
so bad that he missed work on occasion, the evidence does not 
show an exceptional or unusual disability picture as would 
render impractical the application of the regular schedular 
rating standards.  See 38 C.F.R. § 3.321 (2001).  This is so 
for the periods prior to and since November 6, 2000.  The 
current evidence of record does not demonstrate that the 
veteran's low back symptoms have caused impairment not 
contemplated by the rating schedule.  His problems have not 
resulted in frequent periods of hospitalization or in marked 
interference with employment.  § 3.321.  There is no doubt 
that service-connected low back disability has had an adverse 
effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2001).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  

II.  Rating in Excess of 10 Percent for Hypertension
from September 7, 1991, to February 13, 1997

In accordance with a December 1994 rating decision, the RO 
awarded the veteran service connection for hypertension and 
assigned a 10 percent disability rating, effective from 
September 7, 1991.  As was previously explained, the RO 
entered a rating determination in April 1997 that assigned a 
100 percent rating for all of his cardiovascular problems, 
effective from February 14, 1997, to March 31, 1998, and 
increased the veteran's disability rating for his 
cardiovascular disease to 30 percent, effective from April 1, 
1998.  The RO took this action consistent with 38 C.F.R. 
§ 4.104, Diagnostic Code 7017 (1997), which provides that a 
100 percent rating be assigned for 1 year following coronary 
bypass surgery, and thereafter be rated as arteriosclerotic 
heart disease with a minimum rating of 30 percent.  

At this point the Board notes that, although the veteran was 
originally service-connected for hypertension, medical 
evidence submitted later demonstrated that his 
arteriosclerotic heart disease (coronary artery disease) was 
related to his hypertension.  Consequently, the RO rendered 
the April 1997 rating determination that expanded the award 
of service connection to include hypertensive and 
arteriosclerotic heart disease, and the resultant coronary 
bypass grafting, effective from February 14, 1997.  
Ordinarily, the Board would be required to analyze this issue 
by taking into consideration the substantive regulatory 
changes that were made to the schedular criteria for 
evaluating cardiovascular diseases that took effect on 
January 12, 1998.  See 62 Fed. Reg. 65207-44 (Dec. 11, 1997).  
This is ordinarily required because, when the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  However, because the 
veteran was awarded a 100 percent schedular rating from a 
point in time prior to the change in the criteria-from 
February 14, 1997, to March 31, 1998, and because the issue 
of entitlement to a higher rating after March 31, 1998, will 
be the subject of a later decision by the Board, analysis of 
the new criteria is not required.  See 38 U.S.C.A. § 5110(g) 
(West 1991) (an award based on a change in an administrative 
issue may not be made sooner than the effective date of the 
change).  

The regulations in effect during the time period from 
September 7, 1991, to February 13, 1997, provided, in 
pertinent part, for the following:  the assignment of a 40 
percent rating when diastolic pressure is predominantly 120 
or more and moderately severe symptoms; a 20 percent 
disability rating when diastolic pressure is predominantly 
110 or more with definite symptoms; and the assignment of a 
10 percent disability rating when diastolic pressure is 
predominantly 100 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1997).  

The medical evidence reveals the following blood pressure 
readings:  August 1993-160/110; October 1993-180/110; 
November 1993-160/110, 160/105, 165/100; May 1995-130/80; 
September 1995-160/100; October 1995-180/100; December 1995-
140/100; January 1996-170/120, 176/120, 176/120; and February 
1997-160/100.

Upon consideration of the medical evidence of record in 
conjunction with the applicable laws and regulations in a 
light most favorable to the veteran, the Board finds that the 
assignment of a 20 percent disability rating is warranted for 
the period prior to February 13, 1997.  This conclusion is 
supported by evidence that shows that the veteran's diastolic 
blood pressure had generally ranged between 100 and 120 
during the period September 7, 1991, to February 13, 1997.  
Moreover, considering the fact that the medical evidence 
demonstrates that the veteran's hypertension caused more 
debilitating arteriosclerotic heart disease later on, his 
disability may be reasonably construed as having caused 
definite symptoms.  He had several readings below 110, but on 
a whole, with reasonable doubt resolved in the veteran's 
favor, the Board concludes that his disability more closely 
approximated the criteria for the 20 percent rating.  
Although his diastolic pressure reached 120 in January 1996, 
the medical evidence described above indicates that, for the 
most part, his diastolic pressures were less than 120.  Thus, 
the Board concludes that his disability was not manifested by 
diastolic pressures predominately 120 or more.  Diagnostic 
Code 7101.  Consequently, a rating higher than 20 percent is 
not warranted for the period prior to February 14, 1997.  

For the reasons set out above, an increased schedular rating 
is not warranted.  As for whether the evidence presents an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards, the Board finds that it does not.  See 38 C.F.R. 
§ 3.321 (2001).  Although the veteran's disability had 
worsened to the point that surgery for arteriosclerotic heart 
disease was required on February 14, 1997, and service 
connection was thereafter granted for the heart disease, 
there is no indication that prior to that time service-
connected hypertension resulted in frequent periods of 
hospitalization or in marked interference with employment.  
§ 3.321.  It is undisputed that hypertension had an adverse 
effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  As noted in the discussion regarding the 
veteran's low back disability, the degrees of disability 
specified in the rating schedule are generally considered 
adequate to compensate for loss of working time from illness 
proportionate to the rating assigned.  38 C.F.R. § 4.1 
(2001).  Therefore, given the lack of evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes that a remand to the RO for referral of 
the hypertension rating issue prior to February 14, 1997, to 
the VA Central Office for consideration of an extraschedular 
evaluation is not warranted.  


III.  Veterans Claims Assistance Act of 2000

In arriving at its decision, the Board notes that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001).  VA has since issued 
regulations consistent with this law.  See 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Among 
other things, this law and its implementing regulations 
include a duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits 
and to make reasonable efforts to obtain such evidence.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. § 5107 note (Effective and Applicability Provisions) 
(West Supp. 2001); see also Holliday v. Principi, 14 Vet. 
App. 280 (2001).

The appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
the benefits sought on appeal.  The Board concludes that the 
discussions in the rating decisions, statement of the case, 
and supplemental statement of the case have informed the 
appellant and his representative of the information and 
evidence necessary to substantiate the claims addressed 
above, and have therefore satisfied the notification 
requirements.  The Board finds that the medical evidence of 
record, which includes appropriate examination reports, 
contained the findings necessary to apply the pertinent 
rating criteria.  The Board also finds that the record as it 
stands is adequate to allow for review of the claims 
addressed above and that no further action is necessary to 
meet the requirements of the VCAA.  Consequently, further 
development to fulfill the duty to notify or duty to assist 
is not necessary.  It may therefore be said that, under the 
circumstances of this case, further action to address the 
VCAA would serve no useful purpose, at least as to the issues 
addressed above.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).


ORDER

A 40 percent disability rating for a service-connected lumbar 
spine disability is granted for the period from September 7, 
1991, to November 5, 2000, subject to the laws and 
regulations governing the award of monetary benefits.

A disability rating in excess of 60 percent from November 6, 
2000, for a service-connected lumbar spine disability is 
denied.

A 20 percent disability rating for service-connected 
hypertension is granted for the period from September 7, 
1991, to February 13, 1997, subject to the laws and 
regulations governing the award of monetary benefits.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

